Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Bowers US PGPub: US 2017/0351241 A1 Dec. 7, 2017.
A communication system and method that provides predictive and prescriptive analytics for a system running at an edge. In one embodiment, the communication system includes an architect subsystem configured to build, test and deploy a model based on sensor characteristics of the system. The sensor characteristics are from at least one of an operator input, a historical input, a specification input, and a subject-matter expert input. The communication system also includes an edge subsystem configured to receive said model and perform predictive and prescriptive analytics on sensor data from said system running on said model deployed at said edge (ABSTRACT, Figs. 1, 5, 26, paragraphs 0002, 0009, 0033). 

McNutt US PGPub: US 2016/0378919 A1 Dec. 29, 2016.
A computer-implemented method may be provided for analyzing and disseminating medical information. The method may include steps performed by one or more processors including, receiving a plurality of patient medical data; aggregating the plurality of patient medical data, wherein access to patient private health information is restricted; receiving a query for medical information; 
Collection of medical data may include, for example, multi-modality - e.g., CT, x-ray, PET/SPECT, MRI, DCE-MRI, diffusion-weighted MRI, and/or Ultrasound, imaging. These multi-modality images may be used by image processing tools for target definition, automatic feature extraction, and/or other quantitative imaging metrics as meta-data for efficient query and analysis. Additionally, pre-, intra-, and post-treatment imaging metrics and non-imaging data may be used as bio-markers for treatment optimization and intervention. The multi-modality imaging data may help to support decision making for the treatment of patients. For example, the extraction of quantitative metrics of anatomic, functional, and biological imaging information in a structured manner may complement the current outcome and dosimetry information for early treatment assessment, intervention, and outcome prediction. Additionally, the multi-modality imaging data may assist, for example, in assessing tumor volume reduction during treatment and in assisting in adaptive radiation therapy (paragraph 0050).

Waagen PGPub: US 2009/0292755 A1 Nov. 26, 2009.
A system for signature prediction and feature-level fusion of a target according to various aspects of the present invention includes a first sensing modality for providing a measured data set (ABSTRACT, Fig. 3, paragraph 0008).


Seip US PGPub: US 2001/0048217 A1 Dec. 6, 2001.
An improved automotive occupancy sensor AOS system comprising a linear or spaced array of ultrasound US transducers mounted adjacent the headliner of a vehicle to direct an array of US beams to define a preselected occupancy zone adjacent a seat of the vehicle (ABSTRACT, paragraph 0008).
AOS systems, analysis requires relatively expensive, high-sensitivity US transducers and relatively complex algorithms which process data gathered over relatively large time intervals to classify the occupancy state of the vehicle interior, increasing the amount of time required to arrive at a reliable classification determination. Environmental factors can induce distortions and noise in the US signal, complicating the task of reliable occupancy classification and/or state determination (paragraph 0006).





Methods and systems for enforcing usage/context-based authorization. The method may include generating an authorization context for access to a resource. The access may include a first set of access parameters (ABSTRACT, Figs. 3 - 6, paragraph 0018).
The policy enforcement module checks the combination of the requestor, the received context information, and the requested resource, against those stored in the database to determine if the requestor is authorized to utilize the resource in the requested context (paragraphs 0042, 0046). 

Zhang US PGPub: US 2017/0364534 A1 Dec. 21, 2017.
Systems for distributed graph data management that use graph structures to model data and respond to different types of queries. Systems that provide analytic tools and machine learning based on graph structures (ABSTRACT).
Graph system 100 is operable to register and authenticate users - using a login, unique identifier, and password for example, prior to providing access to applications, a local network, network resources, other networks and network security devices (paragraph 0109).
Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is the examiner’s statement of reasons for allowance:

determining a plurality of sensor feature data objects based at least in part on the plurality of sensor input data objects, wherein determining the plurality of sensor feature data objects comprises: for each sensor input data object of the plurality of sensor input data objects, determining one or more desired observation metrics based at least in part on a feature definition model for the sensor input data object; and for each desired observation metric of the one or more desired observation metrics that is associated with a sensor input data object of the plurality of sensor input data objects, determining a sensor feature data object of the plurality of sensor feature data object by processing the sensor input data object using a feature extraction model of a plurality of feature extraction models that is associated with the sensor input data object, wherein the plurality of feature extraction models comprise one or more image feature extraction models; generating one or more cross-sensor predictions for a target predictive entity associated with the plurality of sensor input data objects by processing the plurality of sensor feature data objects using a cross-sensor predictive inference model; and performing one or more prediction-based actions based at least in part on the one or more cross-sensor predictions, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 12 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, an apparatus for cross-sensor predictive inference, the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the apparatus to at least: identify a plurality of sensor input data objects comprising one or more image data objects; determine a plurality of sensor feature data objects based at least in part on the plurality of sensor input data objects, wherein determining the plurality of sensor feature data objects comprises: for each sensor input data object of the plurality of sensor input data objects, determining one or more desired observation metrics based at least in part on a feature definition model for the sensor input data object; and for each desired observation metric of the one or more desired observation metrics that is associated with a sensor input data object of the plurality of sensor input data objects, determining a sensor feature data object of the plurality of sensor feature data object by processing the sensor input data object using a feature extraction model of a plurality of feature extraction models that is associated with the sensor input data object, wherein the plurality of feature extraction models comprise one or more image feature extraction models; generate one or more cross-sensor predictions for a target predictive entity associated with the plurality of sensor input data objects by processing the plurality of sensor feature data objects using a cross-sensor predictive inference model; and perform one or more prediction-based actions based at least in part on the one or more cross-sensor predictions, in combination with all other limitations in the claim(s) as defined by applicant.

Claims 17 and it dependent claims thereof are allowed because the closest prior art either alone or in combination, fail to anticipate or render obvious, a computer program product for cross-sensor predictive inference, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions configured to: identify a plurality of sensor input data objects comprising one or more image data objects; determine a plurality of sensor feature data objects based at least in part on the plurality of sensor input data objects, wherein determining the plurality of sensor feature data objects comprises: for each sensor input data object of the plurality of sensor input data objects, determining one or more desired observation metrics based at least in part on a feature definition model for the sensor input data object; and for each desired observation metric of the one or more desired observation metrics that is associated with a sensor input data object of the plurality of sensor input data objects, determining a sensor feature data object of the plurality of sensor feature data object by processing the sensor input data object using a feature extraction model of a plurality of feature extraction models that is associated with the sensor input data object, wherein the plurality of feature extraction models comprise one or more image feature extraction models; generate one or more cross-sensor predictions for a target predictive entity associated with the plurality of sensor input data objects by processing the plurality of sensor feature data objects using a cross-sensor predictive inference model; and perform one or more prediction-based actions based at least in part on the one or more cross-sensor predictions, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228.  The examiner can normally be reached on Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 





/NIMESH PATEL/Primary Examiner, Art Unit 2642